Citation Nr: 1809335	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-03 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.     

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a back disability confirmed by a February 2010 VA examination.  

2.  The Veteran's service treatment records contain complaints of multiple back injuries during his active duty service and recurrent back pain on separation.   

3.  The record contains conflicting opinions evidence regarding whether the Veteran's current back disability is related to his injuries in-service.  

4.  After affording the Veteran the benefit of reasonable doubt, the evidence supports that the Veteran's current back disability is related to his active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Entitlement to service connection for a back disability is granted. 






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


